                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

TAMMY M. MEEKS                                                                    PLAINTIFF

V.                         NO. 4:18CV00362 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                              DEFENDANT

                                           ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray. No objections have been filed. After careful consideration, I approve and

adopt the Recommended Disposition in all respects. Judgment will be entered accordingly.

       Accordingly, the Commissioner=s decision is AFFIRMED, and Plaintiff Tammy M.

Meeks= Complaint is DISMISSED with prejudice.

       IT IS SO ORDERED, this 31st day of January, 2019.



                                            /s/ Billy Roy Wilson ___________
                                            UNITED STATES DISTRICT JUDGE
